Wilson, Judge:
These appeals for reappraisement, listed on the schedule attached hereto and made a part hereof, have been submitted for decision upon the following stipulation entered into between counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the Plaintiff and the Assistant Attorney General for the United States, defendant, subject to the approval of the Court:
1. The merchandise marked “A” and initialed EA by Examiner E. Alfano on the invoices herein consists of Ascorbic Acid, exported from Denmark to the United States, during the period from January 1, 1961 through April 30, 1963.
2. Ascorbic Acid is on the final list promulgated by the Customs Simplification Act of 1956, published as T.D. 54521, in the Federal Register, issue of January 20, 1958.
3. That at the time of exportation of such merchandise, its export value within the meaning of Section 402a (d) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, was less than its foreign value within the meaning of Section 402a (e) of that Act.
4. That foreign value as defined in section 402a (c) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, is the proper basis of determining the value for appraisement of this merchandise, and that such value is:



5.The appeals for reappraisement, as enumerated on Schedule 1 annexed hereto, may be submitted on this stipulation.
*482On the agreed facts, I find and hold foreign value, as that value is defined in section 402a (c) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, T.D. 54165, to be the proper basis for the determination of the value of the merchandise here in question and that such values for the importations covered by the appeals herein, on the respective dates of exportation, were, as stated in item 4 of the stipulation of submission, as follows:



Judgment will issue accordingly.